
	
		I
		111th CONGRESS
		2d Session
		H. R. 4420
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act with respect to
		  misrepresentation through the use of a pass-through business, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Contracting Protection Act of
			 2010.
		2.Misrepresentation
			 through use of a pass-through business
			(a)Pass-through
			 business definedNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall issue regulations defining the term pass-through business
			 for purposes of section 16(d) of the Small Business Act (15 U.S.C. 645(d)), as
			 amended by subsection (b) of this section. Such definition shall include one or
			 more of the following as criteria for determining whether an entity is a
			 pass-through business with respect to another business:
				(1)The business
			 shares a location with such other business.
				(2)The business
			 shares ordering or personnel systems with such other business.
				(3)An officer,
			 director, principal, stockholder, managing member, or key employee of the
			 business participates in the business decisions of such other business.
				(4)Equity interest in
			 the business owned by such other business.
				(5)The accounts
			 receivable of the business is directly or indirectly controlled by such other
			 business.
				(6)The relationship with the business
			 generates more than 50 percent of the income of such other business.
				(b)Penalties for
			 misrepresentation
				(1)AmendmentSection
			 16(d)(1) of the Small Business Act (15 U.S.C. 645(d)(1)) is amended by striking
			 , in order and inserting , including through the use of a
			 pass-through business, in order.
				(2)Effective
			 dateThe amendment made under paragraph (1) shall take effect on
			 the date that is 180 days after the date of enactment of this Act.
				
